Title: Thomas Jefferson to Charles L. Bankhead, 10 June 1811
From: Jefferson, Thomas
To: Bankhead, Charles Lewis


          
            Dear Sir
            Monticello June 10. 11.
          
           I have just recieved a letter from mr Short authorising me to sell his lands in our neighborhood, and particularly desiring me to offer them to yourself and Dr Bankhead. the I think it an excellent tract and well worth 12. Dollars. the times of paiment will be made entirely easy on paiment of interest. should Dr Bankhead fulfill our wishes in providing himself a retreat here, I do not think it likely a better tract will soon be offered for sale. be so good as to inform me whenever his or your mind is made up on the subject that I may govern myself accordingly. we are all well, and live in the hope that Anne will shorten her intended stay at Portroyal & that yourself will visit us sometimes in the meanwhile. I set out to Bedford on the 16th or 17th to return about the last of the month.  the family proposes to pass that interval at Edgehill.  altho’ we have lately had very seasonable rains, the wheat does not get over the injury of the fly. the crop will be light except in the tobacco grounds & other very rich lands. the Shoemakers deliver up the mill tomorrow to mr Randolph & McKenny, who have bought them out at considerable sacrifices, and will carry on the business in partnership. the Shoemakers, under all their bad management, have ground between 7. & 8000. barrels this year, on which they confess they have made a Dollar a barrel. I think their successors will recieve at least 60,000. bushels of wheat a year, without buying a bushel.  tender my kisses to Anne & Cornelia, my respectful obeisances to Dr & mrs Bankhead, & accept for yourself the assurance of my affectionate esteem & attachment.
          
            Th:
            Jefferson
        